                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

KAREEM BLOCKER,

                    Plaintiff.                                        Civ. No. 19-17713 (KM) (SCM)

         v.

OFFICER J. PRUITT.                                                    OPINION

                    Defendant.



KEVIN MCNULTY, U.S.D.J.

         Pro se Plaintiff Kareem Blocker, a state prisoner, seeks to bring this civil action infonna

pauperis, without prepayment of fees or security, asserting claims pursuant to 42 U.S.C.           §   1983.

(DE I.) This action was previously administratively terminated as Plaintiffs application to proceed

infonna pauperis did not include a certified six-month prisoner account statement. (DE 6, 7.)

Presently before the Court is Plaintiffs second application to proceed injbrmapauperis. (DE 8.)

As Plaintiffs second infonnapauperis application is again incomplete. it will be denied without

prejudice.

         A complaint must generally include either a $400.00 fee (a $350.00 filing fee plus a $50.00

administrative fee) or an application to proceed infonnapauperLc. 28 U.S.C.           §   1914(a), 1915(a).

If a prisoner plaintiff is proceeding in fonna pauperis, the $350.00 filing fee is still assessed, but

may be paid in installments as described below. 28 U.S.C.         §   1915(b).

         A prisoner who seeks to proceed in forum pauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable tiling fee. See 28

U.S.C.   §    191 5(a)( I). The prisoner must also submit a certified copy of his inmate trust fund account

statement for the six-month period immediately preceding the filing of his complaint. See id.              §
191 5(a)(2). The prisoner must obtain this statement from the appropriate official of each prison at

which he was or is confined. See itt; see also L. Civ. R. 81,2(b) (“Whenever a Federal, Stale, or

local prisoner submits a civil rights complaint,    .   .   the prisoner shall also submit an affidavit setting

forth information which establishes that the prisoner is unable to pay the fees and costs of the

proceedings and shall further submit a certification signed by an authorized officer of the

institution certii’ing (1) the amount presently on deposit in the prisoner’s prison account and, (2)

the greatest amount on deposit in the prisoner’s prison account during the six-month period prior

to the date of the certification.”).

         Even if a prisoner is granted in fonna pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.   §   191 5(b)( 1). Tn each month that the amount in the prisoner’s

account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct from the

prisoner’s account, and forward to the Clerk of the Court, payment equal to 20% of the preceding

month’s income crediled to the prisoner’s account. See Id.               §   1915(b)(2). The deductions will

continue until the $350.00 filing fee is paid.

         Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action (I) is frivolous or malicious. (2) fails to state a claim upon which relief may

be granted, or (3) seeks monetary relief against a defendant who is immune from such relief. See

Id. § 1915(e)(2)(B); see ct/sold. § 1915A(b).

         If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring another

action in jönna pauperis unless he is in imminent danger of serious physical injury. See id.

§   1915(g).



                                                        7
       Here, Plaintiff has again failed to submit a complete in       lonna   pauperis application as

required by 28 U.S.C.   § 1915(a). Specifically. Plaintiff has failed to submit an affidavit of poverty
and he has failed to provide a six-month prison account statement which has been certified by a

prison official. (DE 8.) Therefore, his application will be denied without prejudice. Plaintiff may

reopen this action, however, by either paying the filing fee or submitting a complete injbrma

paupens application. An accompanying Order follows.



DATED: October 28, 2019

                                                               United States District Judge




                                                   j
